{¶ 12} I concur with the majority, but feel compelled to comment.
 {¶ 13} Appellee filed a claim in the trial court for $1,772, asserting a total loss of $4,575. A judgment was entered by the trial court for $4,284 which was the agreed settlement between the parties. The parties consented to a resolution of this dispute *Page 7 
pursuant to the terms of the appraisal clause in appellee's insurance policy, purchased from appellant, Mid-Century Insurance Company.
 {¶ 14} The trial court transferred the case to the regular division of the court from the small claims division. Therefore, the monetary amount of the judgment was well within the monetary jurisdiction of the municipal court. Appellant can claim no other jurisdictional defect considering the agreed upon resolution of the case in the court below.
 {¶ 15} Whatever the trial court was trying to accomplish with the statements in its judgment entry, which were specifically objected to in appellant's second and third assignments of error, does not affect the monetary amount and is of no force and effect.
 {¶ 16} Again, because of the agreed settlement below, appellant's fifth and sixth assignments of error are not well-taken. *Page 1